I feel honoured to participate for the first time, as the Prime Minister of the Republic of Moldova, in the work of the General Assembly.
Let me start by warmly congratulating you, Mr. President, on your election. My delegation wishes you every success in your important mandate as President of the General Assembly at its seventy- first session. I would like to take this opportunity to express, on behalf of the Government of the Republic of Moldova, our appreciation to Mr. Ban Ki-moon for his work as Secretary-General and his valuable efforts aimed at redefining the role of the United Nations and adapting it to a world in continuous flux.
I would also like to thank the outgoing President of the General Assembly, Mr. Mogens Lykketoft, for showing leadership and dedication during the previous session and for promoting an inclusive and transparent approach to the process of selecting a new Secretary- General. We believe that such an innovative approach should be used in future and that the criteria of equitable geographic representation should be formalized so as to allow all regional groups to have been represented in the highest elected post at the United Nations.
We call on all States Members of the United Nations, particularly members of the Security Council, to elect a Secretary-General from the Eastern European region, the only region that has not been represented in this high position despite its having put forward a number of qualified candidates. The issue of gender equality should be also considered in the selection process. We believe that a possible decision to elect a woman as the United Nations Secretary-General will have positive resonance with the growing international expectations in this regard.
The year 2016 has indeed been a difficult year for the Organization. Serious conflicts and crises have continued to have a negative impact on international peace, security and stability. We have witnessed new and tragic manifestations of conflict in various parts of the world, particularly in the Middle East and Africa. All of us are deeply concerned by the ramifications and consequences of these conflicts, particularly the conflict in Syria.
International terrorism and various forms of violent extremism, fed by offensive ideologies, have continued to strike indiscriminately in countries everywhere, including Europe. The Global Counter- Terrorism Strategy and the Secretary-General’s Plan of Action to Prevent Violent Extremism lay out the activities that need to be undertaken, individually and collectively, bearing in mind that some of their provisions complement our national legislation, in particular the law of the Republic of Moldova on countering extremist activities.
The Republic of Moldova welcomes the General Assembly high-level meeting on addressing large movements of refugees and migrants and the Leaders’ Summit on Refugees held earlier this week. The two high-level meetings allowed the participating States and organizations to discuss principles and policies designed to address migration and the refugee crisis. We share the deep concern expressed about the challenges the international system is facing in this regard. The large movements of people, the scale of migration and the refugee crises, unprecedented since the Second World War, require a global humanitarian partnership capable of delivering the needed protection, as provided for by the international law.
In our view, it is important to bear in mind the complex nature of motives that drive people to move and to make a clear distinction among them. The solutions identified should be tailored to every individual situation, and a comprehensive global long- term solution should be outlined, one that goes beyond an ad hoc emergency response. In this context, we appreciate the indispensable contribution made by the International Organization for Migration (IOM), which joins the United Nations system as a full-fledged agency pursuant to the Agreement concerning the Relationship between the United Nations and the IOM signed on 19 September. We must also fight smuggling and trafficking in persons in a comprehensive and resolute manner.
The Republic of Moldova also attaches critical importance to fostering development partnerships aimed at supporting countries in need of assistance to achieve the Sustainable Development Goals (SDGs). In our view, the United Nations development system is indispensable for forging such partnerships, including at the country level. We note with interest the progress achieved by those countries whose efforts to implement the SDGs are already under way. Many were presented at the 2016 High-level Political Forum held under the auspices of the Economic and Social Council, where the Republic of Moldova serves as a member.
The Moldovan Government, partnering with the United Nations Development Programme and other stakeholders, launched a process of localizing the SDGs and is currently working on putting in place a mechanism to measure progress in their implementation. For coordination and monitoring purposes, the National Coordination Council for Regional Development was established in July within the Office of the Prime Minister. To ensure synergy between the SDGs and the national development framework, we plan to review our national strategy for development, “Moldova 2020”.
Mindful of the constraints in the current international environment — which is not promising in terms of increases in aid — we should look globally and nationally at ways to develop innovative sources of financing and increase the effectiveness of existing aid. The efforts of the Moldovan Government to increase aid effectiveness continue to be guided by the 2005 Paris Declaration on Aid Effectiveness.
Coordination with development partners in the Republic of Moldova in this area is based on the Partnership Principles Implementation Plan. We believe that through the effective use of resources, this institutionalized model of coordination and partnership will facilitate the gradual achievement of the SDGs in our country. In this context, I would also like to stress our interest in obtaining development financing and assistance for climate and disaster resilience, in the light of the climate-related vulnerabilities of our country.
We recognize climate-change risks and implications for the 2030 Agenda for Sustainable Development. The Republic of Moldova supported the negotiation and adoption of the Paris Agreement on Climate Change. I take this opportunity today to inform the Assembly that the Republic of Moldova signed the historic Agreement at the recent treaty event, an action that will be followed soon by ratification of the Agreement by our Parliament.
Perhaps never before has there been such a clear correlation between migration, sustainable development and climate change, on the one hand, and peace and security, on the other. We cannot realistically expect to fulfil the 2030 Agenda in the absence of peace and security, just as peace and security will always be vulnerable in the absence of sustainable development.
The unprecedented increase in the number of regional and internal conflicts, the intensification of armed violence at the global level and the resurgent arms race are only a few ingredients that have fundamentally changed the international environment. International terrorism and all forms of violent extremism have continued to caused innocent human causalities and material losses everywhere, including in Europe. The horrific scenes of suffering and death in France, Belgium, Germany and many other countries, widely broadcast by the global media networks, show that these phenomena cannot be countered by military, political or economic means alone. We must look for solutions that will address rather than exacerbate the threat, based on a clear understanding of the factors that generate terrorism, fundamentalism, fanaticism and the new forms of violence.
We note with appreciation the Secretary-General’s initiatives aimed at reforming the Organization to make it more effective. The Republic of Moldova welcomes the ongoing United Nations reform process, particularly regarding Security Council reform. Too often, that principal body has been criticized for its failure to maintain international peace and security. It is therefore essential to make it more efficient in discharging its primary responsibilities.
In our view, efficiency can be achieved by improving the Council’s representativeness, legitimacy, transparency and accountability, as well as by restricting the right of veto on issues of substance, as provided for by the Charter of the United Nations. We expect the members of the Security Council, especially the permanent members, not only to react but to act preventively, promptly and impartially whenever peace and security are threatened, the principles of international law are disregarded or the sovereignty and integrity of the States Members of the United Nations are blatantly violated.
Under the provisions of Chapter VIII of the Charter, certain regional organizations have been entrusted by the United Nations with dealing with a number of conflicts that are not a principal focus of the Council’s work. In our view, more systematic outreach to these regional organizations is needed. Steps should also be taken to increase their accountability, particularly in the case of protracted conflicts, when the situation is not improving or is even worsening over the years.
Lack of progress should prompt more direct involvement from the appropriate United Nations bodies. We believe that no conflict falls outside the purview of the United Nations, regardless of whether it is on the Security Council’s agenda or not. In this context, we welcome the high-level event on strengthening the capabilities of the Organization for Security and Cooperation in Europe (OSCE) as a Chapter VIII organization, organized by the OSCE Chairman-in-Office, Frank-Walter Steinmeier, at the margins of the seventy-first session of the General Assembly, which allowed the participants to discuss issues relevant to the aforementioned considerations.
Accordingly, we appreciate the fact that the General Assembly agreed to include in its agenda item 32, “Protracted conflicts in the GUAM area and their implications for international peace, security and development”. These unresolved conflicts — some, like the one in the Republic of Moldova, date back 25 years — continue to have a negative impact on the political, social and economic development of the GUAM States. The General Assembly’s debates under this item do not, as some fear, undermine the existing mechanism to negotiate the settlement of these conflicts. On the contrary, the ongoing monitoring of the situation in the areas in question, along with a proactive approach by the United Nations, when necessary, can effectively address attempts aimed at changing the political borders of some GUAM States through methods that run counter to democracy and international law.
The Transnistrian conflict that the Republic of Moldova has endured for many years is, first and foremost, a product of the long-standing geopolitical interests associated with our region. External factors played a decisive role in igniting this conflict in the early 1990s. It was triggered shortly after the Republic of Moldova declared independence, on the very day our country was granted United Nations membership, 2 March 1992. Unlike other internal conflicts that are generated and fostered by ethnic and religious antagonisms, the Transnistrian conflict has a purely geopolitical character. In theory, that feature of the conflict makes it easier to resolve and therefore strengthens our conviction that it can be resolved through the resolute joint political efforts of all the parties involved.
The similar ethnic composition of the populations living on both sides of the Nistru river and their mutual lack of hatred or intolerance towards one another speak for themselves and illustrate both the artificial character of the Transnistrian entity and the falsity of its ideological and political tenets. The recurrent declarations by the exponents of the Transnistrian regime on the need to make the territory it controls a part of another country, with no common borders with Moldova, are not only unrealistic but also seriously undermine the settlement process.
Despite the many difficulties encountered in the settlement process, the Moldovan authorities are determined to find a political solution to the Transnistrian conflict, using the 5+2 negotiating format and based on respect for the sovereignty and territorial integrity of the Republic of Moldova, by way of granting special legal status to the Transnistrian region. We are firmly convinced that the only way to reach this goal is through negotiations. However, negotiations can succeed only if all the stakeholders show the needed political will, act in good faith and refrain from putting forward rigid preconditions in negotiating the political aspects of the settlement.
What is the right path to final settlement? We believe that the joint and resolute actions of all parties to the 5+2 settlement format on the basis of a common agenda and common objectives are what is required, as are enhanced confidence-building and the bringing together of the people on both banks of the river Nistru in all spheres of social and economic life. It will also entail the identification of solutions for topical issues and the engagement in serious and objective political discussions on the future of the Transnistrian region as an integral part of the Republic of Moldova. In addition, it will involve a firm commitment to maintaining stability and refraining from stoking tensions.
Only by acting in this way will we be able to stop and prevent the violation of human rights in the Transnistrian region, discourage unilateral destabilization and gradually create an environment of confidence and trust. That is the path the Moldovan authorities will continue to follow, which, hopefully, will deliver the desired result — a viable and comprehensive settlement of the Transnistrian conflict and the reintegration of the Republic of Moldova.
With respect to factors that have a negative impact on the political environment and regional security, I would like to reiterate our deep concern over the lack of progress in the withdrawal of Russian armaments and troops stationed on our territory without the prior consent of the Moldovan authorities, contrary to the provisions of the our Constitution. Likewise, we are deeply concerned about the increasing frequency of military exercises involving foreign troops, which are often conducted jointly with the military and paramilitary units of the Transnistrian regime.
The fragile security conditions in our region as a whole, amplified by the destabilizing factors in eastern Ukraine, require a constructive re-engagement of all States participating in the 5+2 settlement format, as well of other relevant or interested actors, particularly the OSCE and the United Nations, with a view to identifying as swiftly as possible responses and solutions for these long-standing problems, in conformity with the international law. We expect the General Assembly to focus constructively on the Transnistrian and other protracted conflicts, particularly when it considers the annual resolution on cooperation between the United Nations and the OSCE.
This year, the Republic of Moldova is celebrating the twenty-fifth anniversary of its independence. In that time, we have achieved many but not all of the objectives that we set for ourselves. We have nevertheless laid the foundations for a democratic society, based on European political, economic and social values. We are fully committed to the idea of European integration, which has become our national project, and our journey on that path is being guided by the Association Agreement we concluded with the European Union. The Republic of Moldova is currently in a period of transition, during which our main priorities are the reforms that should facilitate our country’s modernization and enhance its institutions. The Government that I am privileged to lead is determined to finalize ongoing, meaningful reforms and will rely on the support of external partners in that critical endeavour.
During the past 25 years as a State Member of the United Nations, Moldova has shared the common values, responsibilities, achievements and setbacks of the Organizations. On this occasion, I would like to reiterate the Republic of Moldova’s commitment to the United Nations and its strong desire to cooperate with all States Members of the United Nations with a view to fulfilling the noble purposes and principles enshrined in the United Nations Charter.
